internal_revenue_service number release date index number ------------------------ ----------------------------------------- ---------------------------------- ------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b07 plr-149545-04 date date ----------------------------------------- ------------------------ ------------------------------------------------------------------------- ----------------------------------------------------------------------- --------- -------------------------------------- --- ---------------------------------------------------- --------- legend taxpayer reservoir method f facility a b c dear ---- this letter responds to your letter request for a ruling that for purposes of sec_43 of the internal_revenue_code the method as applied at the reservoir is a qualified tertiary_recovery_method that is not described in sec_1_43-2 of the income_tax regulations or in a revenue_ruling the information submitted and the representations made are as follows taxpayer is an accrual_method calendar_year taxpayer taxpayer is the owner of an operating_interest in oil_and_gas property comprising of a nearly saturated reservoir in state a taxpayer intends to implement a project using the method and will use injection wells to alternate injection of enriched hydrocarbon gas and water into the reservoir the enriched hydrocarbon gas will be manufactured at facility and is described as having an ethane plus composition of a percent the anticipated amount of enriched gas injection is b the anticipated duration of enriched gas injection is c years plr-149545-04 taxpayer represents that the injection of enriched hydrocarbon gas alternating with water will affect the reservoir fluid by swelling the oil and reducing its viscosity the method is preferable to the miscible water alternating gas process for the reservoir taxpayer represents that the method under consideration changes the properties of the reservoir oil by swelling the oil and reducing its viscosity a result that cannot be achieved by either waterflooding or gas cycling the proposed method also provides the energy necessary to force the oil to the production wells taxpayer has represented that the proposed method is within the united_states and first injection will occur after date as required under sec_43 also taxpayer has represented that the method involves the application in accordance with sound engineering principles of a recovery method which can reasonably be expected to result in a more than insignificant increase in the amount of oil that will ultimately be recovered sec_43 provides a credit in an amount equal to of certain costs paid_or_incurred by a taxpayer in connection with a qualified_enhanced_oil_recovery_project sec_43 defines the term qualified_enhanced_oil_recovery_project to mean any project that involves the application in accordance with sound engineering principles of one or more qualified tertiary recovery methods as defined in sec_193 that reasonably can be expected to result in a more than insignificant increase in the amount of crude_oil that ultimately will be recovered is located within the united_states within the meaning of sec_638 and with respect to which the first injection of liquids gases or other matter commences after date sec_1_43-2 of the regulations defines the term qualified tertiary_recovery_method to mean any one or combination of the tertiary recovery methods described in sec_1_43-2 or a method not described in sec_1_43-2 which has been determined by revenue_ruling to be a qualified tertiary_recovery_method a taxpayer may request a private_letter_ruling that a method not described in sec_1_43-2 or in a revenue_ruling is a qualified tertiary_recovery_method generally methods identified in revenue rulings or private letter rulings will be limited to those methods that involve the displacement of oil from the reservoir rock by modifying the properties of the fluids in the reservoir or providing the energy and drive mechanism to force the oil to a production well sec_1_43-2 states the term qualified tertiary_recovery_method does not include waterflooding and cyclic gas injection cyclic gas injection is the increase or maintenance of pressure by injection of hydrocarbon gas into the reservoir from which it was originally produced as required by sec_1_43-2 the method involves the displacement of oil from the reservoir rock by modifying the properties of the fluids in the reservoir or that provide plr-149545-04 the energy and drive mechanism to force the oil to a production well this method does both the water alternating gas injection resembles cyclic gas injection an excluded method under sec_1_43-2 in that in both cases hydrocarbon gas is being injected into the reservoir cycling which is introduced early in the life of the field is a primary method for recovering condensate from a gas condensate reservoir by maintaining the original pressure of the reservoir to prevent retrograde condensation this method is introduced early in the life of the field see manual of oil_and_gas terms howard r williams and charles j meyers matthew bender page also see sec_1_613a-7 in this case the reservoir is not a condensate reservoir and the gas is not being injected to prevent retrograde condensation based on the information submitted and the representations made as well as review by service experts we conclude that the method taxpayer will implement at the reservoir is a qualified tertiary_recovery_method not described in sec_1_43-2 or in a revenue_ruling and therefore the project using the method is a qualified tertiary recovery project provided it otherwise meets the requirements of sec_43 and the regulations thereunder except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion whether the project implemented by the taxpayer otherwise meets the requirements of a qualified_enhanced_oil_recovery_project under sec_43 and the regulations thereunder this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s brenda m stewart senior counsel branch passthroughs special industries plr-149545-04 cc
